Title: To John Adams from Arthur Lee, 5 June 1779
From: Lee, Arthur
To: Adams, John


     
      Paris June 4 5th. 1779
      Dear Sir
     
     By advices from America since my last to you, my Enemies are determind to impeach my attachment to our Country and our her cause, per fas et per nefas. This makes it necessary for me to request of you, your opinion on that point, from the knowlege you have had of my conduct while we acted together in Commission. The Calumnies of wicked men, can only be refuted by the testimony of those who are honest and competent, and it is necessary for me to desire this of you least any accident, which God forbid, shoud befal you on the voyage.
     Late Letters from Charles town say they are all in good spirits there. No other news.
     
      I have the honor to be Dear Sir, with the greatest esteem yr. most Obedt. Humb. Servt
      Arthur Lee
     
    